United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3122
                         ___________________________

                                Ryndale Buckhanan

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                              United States of America

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: March 13, 2018
                               Filed: June 15, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, SHEPHERD, and ERICKSON, Circuit Judges.
                        ____________

PER CURIAM.

       In 2006, Ryndale Buckhanan pled guilty to one count of felon in possession of
a firearm in violation of 18 U.S.C. § 922(g). The district court sentenced him to 188
months imprisonment after finding that Buckhanan had three prior convictions for
violent felonies and one prior controlled-substances conviction, thereby qualifying
him for the mandatory-minimum sentence found in the Armed Career Criminal Act
(ACCA), 18 U.S.C. § 924(e). Buckhanan filed a motion to reconsider his sentence
under 28 U.S.C. § 2255, arguing that three of these convictions—one for residential
burglary and two for second-degree robbery—did not qualify as predicate offenses for
ACCA purposes in light of the Supreme Court’s retroactive decision in Johnson v.
United States, 135 S. Ct. 2551 (2015). At some point, it came to light that Buckhanan
had only one applicable second-degree robbery conviction because one of the two
convictions occurred during his confinement for the current felon-in-possession
charge.

       Accordingly, he only has three felony convictions that count toward his status
as an armed career criminal on the 2006 felon-in-possession charge, all of which are
under the laws of Arkansas: (1) possession of a controlled substance with intent to
distribute, (2) second-degree robbery, and (3) residential burglary. As the government
concedes, we held in United States v. Sims, 854 F.3d 1037, 1040 (8th Cir. 2017), cert.
granted, 138 S. Ct. 1592 (2018), that “Arkansas residential burglary convictions do
not qualify as ACCA predicate offenses.” Buckhanan thus no longer has the required
number of prior felony convictions to meet the terms of the ACCA.

      We reverse and remand for resentencing.
                     ______________________________




                                         -2-